Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is rejected under 35 U.S.C. 103 as being unpatentable over Stein US 20120233841 A1 in view of Schofield et al., US 20050232469 A1.
Regarding claim 1, Stein provides for, an imaging device installed to capture a two-way road and capturing a fog on the two-way road (see [0031], see “A computerized system is mounted on the moving vehicle.  The system includes a camera and an image processor.  Under control of the processor the camera is adapted for capturing in real time multiple image frames of the environment in the field of view of the camera.  A halo is detected in the image frames and the halo is classified as being caused by light scattered from the fog”); a network configuring device provided under the imaging device and transmitting an image captured by the imaging device ( Fig. 5b , [0133], see “ FIG. 5b which illustrates schematically by way of flow chart a simplified method 52 for detecting fog 51using camera 104R or camera 104, according to an embodiment of the present invention.  A large number of image frames 501 are used for training (step 503) in order to produce a trained classifier 505.  Trained classifier 505 is subsequently used to classify (step 509) a detected halo as fog when the halo is detected (step 507); a fog monitoring device receiving the image from the network configuring device, analyzing the image to thereby detect the fog (Fig. 5b, 
Objected claims
	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
2.		The following is an examiner’s statement of reasons for allowance:  the prior arts of Stein US 20120233841 A1 in view of Schofield et al., US 20050232469 A1, failed to teach or suggest for features/limitations of claims 2-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
3.		Claims 5-10 are allowed.
Reasons for Allowance
4.		The following is an examiner’s statement of reasons for allowance: the prior arts of Stein US 20120233841 A1  in view of Schofield et al., US 20050232469 A1, failed to teach or suggest for a fog alerting method performed by a fog alerting device, the fog alerting method 20 comprising: receiving an image transmitted from an imaging device capturing a two-way road and calculating a distance to a site where a fog occurs; determining a contour of the fog from the image and then recognizing the fog by determining a region of the fog from the determined contour; and  calculating a distance between a position of the imaging device and a visible point recognized in the image and, when the distance between the position of the imaging device and the visible point corresponds to a distance per predetermined level, outputting an alert corresponding to the distance per predetermined level. As cited in independent claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
RITCHEY et al. US 20150324692 A1 is cited because the reference teaches LIDAR (Light Detection and Ranging) is an optical remote sensing technology that measures properties of scattered light to find range and/or other information of a distant target. LIDAR systems can see through fog and darkness to record the shape and motion of objects in their FOV, overcoming the limitation of visible spectrum cameras. [0018].
 US 20200293041 A1 is cited because the reference teaches “The observed vehicle state is a collection of data pertaining to the vehicle, and can include onboard vehicle sensor data, external vehicle sensor data (discussed below), data concerning the road on which the vehicle is travelling or that is nearby the vehicle (e.g., road geometry, traffic data, traffic signal information), data concerning the environment surrounding or nearby the vehicle (e.g., regional weather data, outside ambient temperature), edge or fog layer sensor data or information (i.e., sensor data obtained from one or more edge or fog sensors, such as those that are integrated into traffic signals or otherwise provided along the road”. [0044].
Robert et al, US 20150310304 A1 is cited because the reference teaches “[0046] It is thus possible to capture images in the distance with the adapted focal distance, and close by with a shorter focal distance. Therefore, methods of detecting fog, lane edges or road verges, or detecting pedestrians or obstacles, will be able to use the portions of images captured at distance by the sensor, sufficiently sharp by virtue of the zone of the objective focused to infinity and the method of raindrop detection will be able to use the portions of images taken at a very short distance, on the windscreen, through the zone of the objective focused on the windscreen”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/ALI BAYAT/Primary Examiner, Art Unit 2664